DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims to add limitations not previously considered and to narrow the claims.  Support for the amendments is found in the original filing.  No new matter is presented.
Further search and consideration has been conducted.  Allowable subject matter is below identified.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.






Allowable Subject Matter
Claims 1-2, 6-10 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant claims are directed to a product by process organic lubricant composition.  The closest prior art is Mosier et al (US 2008/0020956) which while disclosing a mixture forming a reaction product and names the individual components of the instantly claimed mixture also recites a preference for certain components which differ from the instantly claimed mixture and importantly sets forth a preferred range of the reactants which would not encompass the claimed range of n propyl alcohol.  While some of the product of the reference (n-propyl ricinoleate) is the product of the instantly claimed composition as identified in the instant specification, because the different amount of reactant is used the total reaction product will not necessarily be the same as that of the instant claimed composition/method.  The amount of n-propyl alcohol in the cited reference is materially different from the instant claims and there is no motivation to alter the teachings of the cited reference to encompass same.  The examiner has also considered IN20040036151, Perez (WO2013/156953A) and US 9598625, and “Methanolysis of Castor Oil and Parametric Optimization” which do not teach the claimed ranges of each mixture reactant without the instantly excluded phosphorus inorganic component and therefore cannot be said to formulate the claimed reaction product.  The examiner is therefore unable to indicate that the reaction product of the prior art is necessarily the same as the instant claims.  The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessarily present in the prior art); In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981)  As such the prior art does not teach or fairly suggest the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PAMELA H WEISS/Primary Examiner, Art Unit 1796